Exhibit 10.4

 

AMENDED AND RESTATED EQUITY COMMITMENT LETTER

 

August 14, 2020

 

Navidea Biopharmaceuticals, Inc.

 

Ladies and Gentlemen:

 

This letter agreement sets forth the commitment of Mastiff Group LLC as lead
investor (the “Sponsor”), subject to the terms and conditions contained herein,
to purchase, directly or indirectly, certain equity interests of Navidea
Biopharmaceuticals, Inc., corporation incorporated under the Laws of Delaware
(“NAVB”). This Amended and Restated Equity Commitment Letter supersedes and
replaces those letters dated August 9, 2020 and August 13, 2020, which are
hereby terminated by mutual agreement.

 

(1)

Equity Commitment.

 

 

(a)

The Sponsor shall, subject to the terms and conditions set forth herein,
purchase, or cause the purchase of, equity interests of NAVB, in the form of
shares of the Company’s Common Stock (the “Common Stock”), and pay, or cause to
be paid, to NAVB in immediately available funds an aggregate cash purchase of up
to $25,000,000 (such amount, subject to adjustment pursuant to Section 1(b), the
“Equity Commitment”); provided that the Sponsor shall not, under any
circumstances, be obligated to contribute more than the Equity Commitment to
NAVB and the liability of the Sponsor hereunder shall not exceed the amount of
the Equity Commitment..

 

 

(b)

The Sponsor may effect the funding of the Equity Commitment directly or
indirectly through one or more Affiliates of the Sponsor or any other investment
fund that the Sponsor deems appropriate, who shall not be obligated to purchase
a number of securities that would cause them to own more than 4.99% of the
issued and outstanding shares of NAVB, unless such limitation is waived by the
investor. The Sponsor will not be under any obligation under any circumstances
to contribute more than the amount of the Equity Commitment to NAVB pursuant to
the terms of this letter agreement.

 

 

(c)

The definitive agreements (the “Definitive Agreements”), including a Stock
Purchase Agreement and Registration Rights Agreement, shall be signed within 7
business days of the date hereof and the funding as set forth in paragraph 3,
below, shall be completed not later than 90 calendar days from the date of
funding of the Initial Tranche (as defined below).

 

(2)

Conditions. The Equity Commitment shall be subject to (a) the approval of the
additional listing application; and (b) the execution of definitive documents
consisting of a purchase agreement, registration rights agreement and such other
standard transaction documents.

    (3)  Terms of Financing.  The initial tranche shall be in the amount of
$5,000,000, at a purchase price of $5.00 per share and shall be available to the
NAVB 15 business days after the satisfaction of the conditions set forth in
paragraph 2, above (the “Initial Tranche”). Thereafter, commencing upon the day
after the common shares of NAVB have closed at or above $5.00 for five
consecutive trading days on the NYSE American, the Sponsor or other investors
designated by the Sponsor shall purchase the remaining amounts (the “Additional
Purchases”) under this Equity Commitment from time to time at the market price
for NAVB’s shares, but in no case more than $5.75 per share.

 

(4)

No Modification; Entire Agreement. This letter agreement may not be amended or
otherwise modified without the prior written consent of NAVB and the Sponsor.
This letter agreement constitutes the sole agreement, and supersedes all prior
agreements, understandings and statements, written or oral, between, the Sponsor
or any of its Affiliates, on the one hand, and NAVB or any of its Affiliates, on
the other hand, with respect to the transactions contemplated hereby. Each of
the parties acknowledges that each party and its respective counsel have
reviewed this letter agreement and that any rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this letter agreement.

 

 

--------------------------------------------------------------------------------

 

 

(5)

Governing Law. This letter agreement and all disputes or controversies arising
out of or relating to this letter agreement or the transactions contemplated
hereby shall be interpreted, construed and governed by and in accordance with
the Laws of the State of New York without regard to the conflicts of Law
principles thereof.

 

(6)

Counterparts. This letter agreement may be executed in any number of
counterparts (including by e-mail of PDF or scanned versions or by facsimile),
each such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.

 

(7)

Termination. This letter agreement and the obligation of the Sponsor to fund the
Equity Commitment will terminate automatically and immediately upon the earliest
to occur of (a) the mutual agreement of the Sponsor and NAVB, (b) the failure of
the parties to agree to the definitive documents and (c) the funding of the
initial tranche and the Additional Purchases, at which time such obligation will
be discharged but subject to the performance of such obligation. In addition,
NAVB may terminate this this letter agreement and the Equity Commitment if the
purchase price proposed by the Sponsor is not above the “at-market” per share
price on the date of execution of the Definitive Agreements.

 

(8)

Representations and Warranties. The Sponsor hereby represents and warrants to
NAVB that (a) the Sponsor has all limited partnership power and authority to
execute, deliver and perform this letter agreement, (b) the execution, delivery
and performance of this letter agreement by the Sponsor has been duly and
validly authorized and approved by all necessary limited partnership action by
it, (c) this letter agreement has been duly and validly executed and delivered
by the Sponsor and constitutes a valid and legally binding obligation of the
Sponsor, enforceable against it in accordance with the terms of this letter
agreement (subject to (i) the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar Laws affecting
creditors’ rights generally and (ii) general equitable principles (whether
considered in a proceeding in equity or at law)), (d) no action, consent,
permit, authorization by, and no notice to or filing with, any governmental
entity is required in connection with the execution, delivery or performance of
this letter agreement by the Sponsor and (e) the execution, delivery and
performance of this letter agreement by the Sponsor do not (x) violate the
organizational documents of the Sponsor, (y) violate any applicable Law binding
on the Sponsor or the assets of the Sponsor or (z) conflict with any material
agreement binding on the Sponsor.

 

(9)

No Assignment. The Sponsor’s obligation to fund the Equity Commitment may not be
assigned or delegated (whether by operation of Law, merger, consolidation or
otherwise), except that the Sponsor may assign or delegate all or a portion of
its obligations to fund the Equity Commitment to any of the Sponsor’s Affiliates
or any other investment fund advised or managed by such Affiliate; provided that
any such assignment or delegation shall not relieve the Sponsor of its
obligations under this letter agreement to the extent not performed by such
Affiliate or fund. NAVB may not assign its rights to any of its Affiliates or
other entity owned directly or indirectly by the beneficial owners of NAVB,
without the prior written consent of the Sponsor (which shall be given or
withheld solely in the discretion of the Sponsor). Any transfer or assignment in
violation of this Section 10 shall be null and void and of no force and effect.

 

(10)

Interpretation. Headings are used for reference purposes only and do not affect
the meaning or interpretation of this letter agreement. When a reference is made
in this letter agreement to a Section, such reference shall be to a Section of
this letter agreement unless otherwise indicated. The word “including” and words
of similar import when used in this letter agreement will mean “including,
without limitation,” unless otherwise specified.

 

[Remainder of page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

 

Sincerely,

 

MASTIFF GROUP LLC

     

/s/ Daniel Wainstein

  Daniel Wainstein  

 

 

Agreed to and accepted:

 

Navidea Biopharmaceuticals Inc.

 

By: /s/ Jed A. Latkin

Name: Jed A. Latkin

Title: CEO, CFO & COO


 

[SIGNATURE PAGE TO EQUITY COMMITMENT LETTER]

 

 